Citation Nr: 1550510	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-09 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Veteran represented by:	John Worman, Esq.


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1979 to October 1982.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction is now with the VA RO in St. Petersburg, Florida.

The issue of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) has been raised by the record in a July 2015 brief filed by the Veteran's attorney, but this issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).  Notably, the Veteran does not have any service-connected disorders and is claiming unemployability due solely to his psychiatric disorder.  Accordingly, the RO is not required to adjudicate the Veteran's TDIU claim if it finds that service connection for a psychiatric disorder is not warranted.

In this decision, the Board reopens the claim for service connection for a psychiatric disorder, to include bipolar disorder; however, the merits of the claim will be addressed further in the Remand section below.


FINDINGS OF FACT

1.  By a rating decision dated May 1997, the RO originally denied a claim for service connection bipolar disorder, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period.

2.  Evidence added to the record since the May 1997 RO denial, considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the current claim for service connection for a psychiatric disorder, to include bipolar disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1997 rating decision, which denied a claim of entitlement to service connection for bipolar disorder, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the May 1997 RO denial for entitlement to service connection for bipolar disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied the Veteran's claim for service connection for bipolar disorder in a May 1997 rating decision.  The Veteran did not appeal that rating decision, and no new and material evidence was submitted within the appeal period.  Therefore, that decision is final.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Board has expanded the Veteran's claim to include entitlement to service connection for any psychiatric disorder, to include bipolar disorder, as claims for service connection for a specific psychiatric disorder may encompass claims for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board must determine whether new and material evidence has been presented before it can reopen a claim to readjudicate an issue on its merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered, regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the May 1997 rating decision, which denied entitlement to service connection for bipolar disorder, the evidence of record, in pertinent part, included the Veteran's service treatment records and private medical records from R. R., M.D., dated October 1992 to April 1995.  The records from Dr. R. R. documented a diagnosis of bipolar disorder.  The RO denied the Veteran's claim finding that there was no nexus between the Veteran's diagnosed psychiatric disorder and his military service.

New evidence added to the record since the May 1997 rating decision consists of, in pertinent part, a September 2012 private medical report and opinion from A. F., M.D., finding a nexus between the Veteran's military service and his current diagnosis of bipolar disorder. 

The Board finds this evidence constitutes new evidence.  It is not cumulative or redundant of the evidence of record at the time of the May 1997 final denial of the claim sought to be reopened and has not previously been before VA agency decision makers.

The Board also finds this new evidence is material.  The Veteran's claim was previously denied because the evidence did not show a nexus between his military service and psychiatric disorder, and the newly submitted evidence does find a nexus.  Therefore, the Board finds this newly submitted evidence raises a reasonably possibility of substantiating the claim on appeal of entitlement to service connection for a psychiatric disorder, to include bipolar disorder; therefore, the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder, to include bipolar disorder, is reopened, and to this extent only, the appeal is granted.


REMAND

Prior to adjudicating the Veteran's claim on the merits, the Board finds additional development is required.

First, a January 1997 VA medical treatment report and a September 2012 private medical report from Dr. A. F. both reflect that the Veteran is in receipt of Social Security disability benefits, and Dr. A. F. indicated the Veteran frequently lost jobs due to interpersonal problems and fighting, which Dr. A. F. has associated with the Veteran's bipolar disorder.  Where VA has actual notice of the existence of records held by the Social Security Administration (SSA) which appear relevant to a pending claim, VA has a duty to request those records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).

The Board also finds that the Veteran's service treatment records and military personnel file are not complete.  Specifically, the Veteran's active duty entrance examination and report of medical history are not of record.  Additionally, the Veteran's active duty personnel file indicates that he served in the Air Force Reserves from March 1979 to April 1979, immediately prior to his active duty service, yet his file does not contain any medical records or personnel records from his reserve service.

Furthermore, in his September 1996 claim, the Veteran reported he was hospitalized for psychiatric reasons at the Tripler Army Hospital from June to July 1996.  Clinical records, such as hospitalization records from a military facility, are retired to the National Personnel Records Center (NPRC) for storage and are kept separately from a Veteran's service treatment records.  See VA Adjudication Manual, M21-1MR, Part III, Subpart iii, 2.A.2.  The record reflects that VA has not attempted to obtain these records, and on remand, the RO must request these records from NPRC, and any other appropriate records repository, in accordance with the procedures outlined in the VA Adjudication Manual.  See id. 

Accordingly, the RO must request all of the above-identified outstanding records.  38 C.F.R. § 3.159(c).  All outstanding VA medical treatment records to date must also be associated with the evidence of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim). 

Finally, the Veteran has not been afforded a VA psychiatric examination with respect to his claim to determine if any psychiatric disorder is due to or aggravated by his active duty service.  The Board finds that an examination is warranted because the evidence suggests that the Veteran's current psychiatric disorder may be related to his active duty service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although there is a positive private medical opinion of record, the Board may not rely on it because it did not considered the additional evidence requested pursuant to this remand.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Following completion of the above-requested development, and any additional development as the RO deems necessary, the Veteran must be afforded a VA psychiatric examination.  Although he initially claimed his bipolar disorder was caused by his active duty service, in a March 1999 statement submitted to VA, the Veteran indicated he was claiming aggravation of his bipolar disorder due to service.  Accordingly, the requested medical opinion must consider both direct service connection and service connection based on aggravation of a preexisting condition.  In that regard, the Veteran must also be provided with the statutory and regulatory notice of the evidence required to substantiate a claim for service connection based on aggravation of preexisting disability,

Accordingly, the case is remanded for the following action:

1.  The Veteran must be provided with the statutory and regulatory notice of the evidence required to substantiate a claim for service connection based on aggravation of preexisting disability.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain:

* The Veteran's Air Force Reserve records dated March 1979 to April 1979;

* Any outstanding active duty service treatment records, to include the Veteran's entrance examination and report of medical history;

* Clinical hospitalization records from Tripler Army Hospital from June to July 1996; and

* Any outstanding VA medical treatment reports.

* All documentation of associated with the Veteran's claim and award of SSA disability benefits. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  The Veteran must be afforded the appropriate VA examination to determine whether any psychiatric disorder found is related to his military service.  All pertinent symptomatology and findings must be reported in detail, and any indicated diagnostic tests and studies must be accomplished.  The examiner is only requested to provide opinions regarding any Axis I diagnoses.

The evidence of record, in the form of electronic records, must be made available to the examiner.  The examiner must specifically review the Veteran's personnel records, service treatment records, post-service private and VA medical records (dating as early as 1992), to include the September 2012 private examination report and opinion by Dr. A. F., and the Veteran's lay statements made at the time of the examination and the written lay statements submitted to VA in connection with his claim, to include the July 2012 and March 2011 statements.  The examiner must also be given a copy of this remand for review.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, with regard to ALL Axis I psychiatric disorders previously or currently diagnosed, the examiner must provide the following opinions for EACH diagnosed psychiatric disorder:

(a)  Whether any currently or previously diagnosed psychiatric disorder preexisted the Veteran's active duty military service.  The examiner must state the specific evidence upon which this finding was made.

(i)  If so, the examiner must state whether the preexisting psychiatric disorder was permanently aggravated by the Veteran's active duty military service.  The examiner must state the specific evidence upon which this finding was made.

(ii)  If not, the examiner must state whether the diagnosed psychiatric disorder is due to or developed during the Veteran's active duty service.  The examiner must state the specific evidence upon which this finding was made.

A complete and thorough rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


